Citation Nr: 0318559	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-02 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for hearing loss.






ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk




INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.


FINDINGS OF FACT

1.  In a March 1999 rating decision, the RO denied the 
veteran's petition to reopen the claim of service connection 
for hearing loss; after the veteran was notified of the 
decision and of his procedural and appellate rights, he did 
not timely file a notice of disagreement and the rating 
decision became final. 

2.  The additional evidence received since the March 1999 
decision bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to decide fairly the merits of the claim 
of service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The RO's March 1999 decision denying service connection 
for hearing loss became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2002).  

2.  New and material evidence has been received to reopen the 
claim of service connection for hearing loss and the claim is 
reopened.  38 U.S.C.A.§ § 5108, 7105(c) (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, expanded VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
In light of the favorable disposition of the matter before 
the Board, further discussion of compliance with VCAA for the 
purpose of this decision is not warranted.

Prior Denial of the Claim 

The evidence of record previously considered by the RO prior 
to the current claim to reopen can be summarized as follows.  

The veteran's DD-214 shows that he served in Korea and was 
awarded the Combat Infantryman Badge.  The service medical 
records, including the reports of entrance and discharge 
examinations, contain no complaint or finding of hearing 
loss.  

After service, in 1990, the veteran filed his initial claim 
for hearing loss.  

Audiometric testing in January 1990, conducted by a private 
health-care provider, revealed sensorineural hearing loss, 
typical of a noise-induced disorder.  History included 
military noise exposure.  

In an August 1990 statement, Dr. G.G. reported that since 
1982 the veteran has had sensorineural hearing loss in the 
frequencies around 4000, compatible with noise exposure. 

On VA examination in August 1990, the veteran reported a 
history of progressive hearing loss since 1983.  He stated 
that he was a veteran of the Korean Conflict and he served in 
the infantry.  He also reported that he was treated for an 
ear infection during service.  Audiometric testing revealed 
sensorineural hearing loss.  No nexus opinion was given. 

In a September 1990 rating decision, the RO denied service 
connection for hearing loss.  After the veteran was notified 
of the decision and of his right to appeal, he filed a notice 
of disagreement.  

At a hearing in June 1991, the veteran testified that he was 
exposed to excessive noise when firing his rifle on the front 
lines in Korea.  He denied exposure to excessive noise after 
service.  He stated that in 1980 he began to see specialists 
in hearing problems.  

In October 1991, the RO furnished the veteran with the 
statement of the case, explaining the claim was denied 
because hearing loss was not present in service and 
sensorineural hearing loss was not shown to a compensable 
degree within one year from the date of separation from 
service.  The veteran did not file a substantive appeal in 
order to perfect an appeal of the September 1990 rating 
decision to the Board of Veterans' Appeals and that decision 
became final. 

In 1998, the veteran petitioned the RO to reopen his claim of 
service connection for hearing loss.  The additional evidence 
consisted of copies of the audiometric testing in January 
1990 and the August 1990 statement of Dr. G.G.  There was 
also an undated, audiology report, apparently from 1982 or 
1983, documenting sensorineural hearing loss, which was 
thought to be consistent with Meniere's syndrome.  

In a March 1999 rating decision, the RO declined to reopen 
the claim.  After the veteran was notified of the decision 
and of his procedural and appellate rights, he did not timely 
file a notice of disagreement and the rating decision became 
final. 



Current Claim to Reopen

In 2000, the veteran petitioned the RO to reopen the claim.  
In a July 2001 rating decision, the RO determined that the 
additional evidence, consisting of a 2002 audiology report, 
was not new and material evidence.  The veteran then 
perfected an appeal of the rating decision that is now before 
the Board on appellate review. 

Applicable law provides that rating decisions that are 
unappealed become final.  38 U.S.C.A. § 7105(c).  Once a 
rating decision becomes final, new and material evidence is 
required to reopen the claim.  38 U.S.C.A. § 5108.  

In determining whether to reopen a rating decision that 
became final, the Board must determine whether the claimant 
has presented new and material evidence as defined in 38 
C.F.R. § 3.156(a).  "New and material evidence" is evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The newly presented evidence need not be probative of all the 
elements required to award the claim.  It needs only to be 
probative as to each element that was a specified basis for 
the last disallowance.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996). 

In connection with the petition to reopen his claim, the 
veteran submitted an audiology report, dated in February 
2002.  The report discloses that the veteran was evaluated 
for a history of auditory loss and of exposure to noise in 
the military.  The diagnosis was auditory loss. 

The Board finds that the additional evidence showing a 
diagnosis of hearing loss along with a history of noise 
exposure in service is new and material because it bears 
directly and substantially upon the question of whether the 
post-service diagnosis of hearing loss is related to service 
in light of the veteran's combat experience with a history of 
exposure to excessive noise during service.  While the 
evidence is similar to evidence previously considered and 
rejected by the RO, it is not cumulative or redundant because 
it corroborates the earlier evidence and it is the 
corroborative nature of the evidence that renders the 
evidence so significant that in connection with evidence 
previously assembled, namely, combat experience with 
excessive noise exposure and post-service findings of hearing 
loss, it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the claim is reopened.


ORDER

The veteran's claim of service connection for hearing loss is 
reopened and to this extent only the appeal is granted. 


REMAND 

Before the Board can consider the merits of the claim, 
further procedural and evidentiary development is required.  
For this reason, the case is remand to the RO for the 
following action: 

1.  Ensure compliance with the VCAA 
notification and assistance requirements 
in conjunction with the claim of service 
connection for hearing loss on the merits.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §  
3.159.  The notice should include the type 
of evidence, not previously submitted, to 
substantiate the claim. 

2.  The veteran should be afforded VA 
otologic and audiometric examinations in 
order to determine the etiology of his 
hearing loss.  The claims file must be 
made available to and reviewed by the 
examiners.  Ask the otologist for an 
opinion as to whether the current hearing 
loss is as likely as not the result of the 
veteran's exposure to excessive noise in 
combat during the Korean Conflict. 

3.  After the development requested above 
has been completed, adjudicate the claim, 
reviewing all the evidence of record, 
considering 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.303(d).  If the 
determination remains adverse to the 
veteran, furnish him a supplemental 
statement of the case, summarizing the 
law and evidence not previously covered 
in the statement of the case or any 
subsequent supplemental statement of the 
case. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

